Citation Nr: 1025844	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  06-08 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE


Entitlement to a rating in excess of 30 percent for stasis 
dermatitis of the left leg. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1981 and 
March 1983 to May 1986.

This appeal to the Board of Veterans' Appeals (Board) arises from 
a March 2005 rating decision in which the RO continued a 30 
percent rating for stasis dermatitis, left leg.  

In a July 2009 decision, the Board remanded this issue for 
additional development.

The issue of entitlement an increased rating in excess of 
30 percent for varicose veins of the left leg has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it and it is 
referred to the AOJ for appropriate action.  


FINDING OF FACT

Medical evidence of record does not show constant or near 
constant use of systemic corticosteroids or other 
immunosuppressive drugs during a 12-month period. 


CONCLUSION OF LAW

The criteria for entitlement to a disability rating greater than 
30 percent for stasis dermatitis of the left leg have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.118 Diagnostic Code 7806 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in July 2009.  The letter 
also provided the Veteran with information pertaining to the 
assignment of disability ratings and effective dates, as well as 
the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  After issuance of the July 2009 letter, and opportunity 
for the Veteran to respond, the February 2010 supplemental 
statement of the case (SSOC) reflects readjudication of the 
claim.  Hence, the Veteran is not shown to be prejudiced by the 
timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as in an SOC or 
SSOC, is sufficient to cure a timing defect).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the Veteran.  
Additionally, he was afforded a VA examination in January 2010 
that was fully adequate for the purposes of rendering this 
decision.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Laws and Regulations- Increased Rating Claims Generally

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Specific Legal Criteria-Dermatitis

As an initial matter, the Board notes that, in a December 1999 
decision, the Board denied an evaluation in excess of 30 percent 
for stasis dermatitis of the left leg.  The Veteran filed his 
current claim for an increased rating in September 2002.  In the 
March 2005 rating decision, the RO continued the 30 percent 
rating pursuant to Diagnostic Code 7806.  The schedular criteria 
by which dermatological disorders are rated were revised 
effective August 30, 2002.  See 67 Fed. Reg. 49590-49599 (July 
31, 2002).  In the March 2005 rating decision, and the January 
2006 SOC, the RO informed the Veteran that the criteria for 
evaluating skin diseases were revised effective August 30, 2002 
and that both the old and new rating criteria were considered.  
Nevertheless, as the Veteran filed his claim in September 2002, 
only the revised criteria are applicable in this case. 

Under Diagnostic Code 7806, the diagnostic code for rating 
dermatitis or eczema, a 10 percent rating is warranted when at 
least 5 percent, but less than 20 percent, of the entire body or 
exposed area is affected; or, the disability requires 
intermittent systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than six 
weeks during the past 12-month period.  A 30 percent disability 
rating is appropriate when at least 20 percent, but less than 40 
percent, of the entire body or exposed area is affected; or, the 
disability requires intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent evaluation is warranted if 
dermatitis or eczema covers more than 40 percent of the entire 
body, more than 40 percent of exposed areas are affected, or if 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required during the past 12-month period.  Additionally, 
Diagnostic Code 7806 states that the disability could be rated as 
disfigurement of the head, fact or neck (Diagnostic Code 7800), 
or scars (Diagnostic Codes 7801-7805), depending on the 
predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7806. 

Effective October 23, 2008, the VA amended the Schedule for 
Rating Disabilities by revising that portion of the Schedule that 
addresses the skin, so that it would more clearly reflect VA's 
policies concerning the evaluation of scars.  Specifically, the 
amendments concern 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  
However, in this case, these Diagnostic Codes are not for 
application as the Veteran's disability does not include scars 
and his disability has been rated as dermatitis which is 
specifically addressed under Diagnostic Code 7806 which was not 
affected by the recent changes.  See 73 FR 54708 (September 23, 
2008). 

Background

In November 2002, the Veteran presented to the Syracuse, New York 
VA Medical Center (VAMC) for treatment of his dermatitis.  He 
felt that his ointments were not helping at all.  The treating 
physician indicated that the topical steroid needed increased to 
control itching.

A May 2006 VAMC treatment note indicated that the Veteran 
presented with complaints that his leg continued to be tender to 
the touch despite his history of varicose vein stripping.  He 
reported working part time as a security guard where the minimum 
walking he did twice an hour caused shooting pain.  The physician 
indicated that his dermatitis clearly and unequivocally resulted 
from increased venous pressure in the left leg.

An April 2008 treatment note reflected that he had a pruritic 
rash on his lower legs with a history of varicose vein and vein 
stripping of the left calf in 2004.  He had dermatitis of both 
legs and his legs had slightly raised erythematous patchy rash, 
with many excoriations.

In May 2009, he underwent a dermatology consultation for his 
recurrent stasis dermatitis, edema and deep pain unrelieved by 
topical, compression and vein stripping.  The diagnosis was 
venous hypertension induced stasis dermatitis with other 
associated venous hypertension symptomatology.  In an August 2009 
addendum to this consultation, the physician noted that the 
dermatitis had been ongoing since 1979.  For the past 7 to 10 
days the Veteran had been applying topical corticosteroids 2 to 3 
times a day but this had not resulted in diminishing his symptoms 
of itch.  He had been additionally taking Gabapentin PO off and 
on for many years to help ease the itching.  Other attempts 
including leg elevation and compression stocking have been 
employed faithfully but have not been effective at relieving his 
itch.  His normal way of life had been seriously affected by his 
symptoms of dermatitis.

The Veteran underwent a VA examination in January 2010.  He 
described significant itching and reported soaking his feet in 
oatmeal 3 times a week to treat his heel which had shown 
fissuring.  He also used urea cream on the heel 3 times a week.  
He reported using Clobetasol once a day, which was a steroid 
based topical agent.  He used the Gabapentin once a day.  The 
examiner noted that Gabapentin was listed in the pharmacy records 
as also being prescribed for low back pain but he took it for 
skin itching as well.  He was not on any oral steroids or 
immunosuppressants and there was reportedly no current history of 
oral steroids or immunosuppressants given.  On examination, there 
was no current ulceration, no current hyperpigmentation and no 
current cellulitis.  The skin on his heels was particularly dry 
and scaly.  There were no current fissures on either heel.  The 
estimated total body area involved was 9 percent.  This was 
unexposed skin as it was under clothing.  It represented 0 
percent of the exposed skin.  The diagnosis was venous stasis 
dermatitis of the lower left extremity related to his varicose 
veins and venous hypertension.  The examiner noted the treating 
dermatologist's notations that there was venous hypertension 
induced dermatitis which was manifested by symptoms of severe 
itch.  The Veteran was using topical agents as well as Gabapentin 
PO.  He has not had relief despite these medications, leg 
elevation, leg compression or venous stripping.  The effect of 
this skin condition was pruritis that was ongoing, uncontrolled 
and very bothersome during all usual activities and at rest.

Additionally, VA treatment records in March 2007, February 2008, 
March 2008, May 2008 November 2008, December 2008 and January 
2009 demonstrate that the Veteran had been using Clobetasol that 
he was using every day for itching of his left lower extremity.  
He was not to use the Clobetasol for more than two weeks in a 
row.

Analysis

As discussed above, to warrant a higher 60 percent rating under 
Diagnostic Code 7806, the evidence must show that more than 40 
percent of the entire body or more than 40 percent of exposed 
areas are affected, or; constant or near constant systemic 
therapy such as corticosteroids or other immunosuppressive drugs 
required during the past twelve month period.

According to the January 2010 VA examination, the Veteran's skin 
condition covers approximately only 9 percent of his body and 0 
percent of his exposed body.  The examiner also indicated that 
the Veteran was not on any oral steroids or immunosuppressants 
and there was reportedly no current history of oral steroids or 
immunosuppressants given.

Multiple VA treatment reports document that the Veteran has been 
using a number of medications on a daily basis, including several 
topical steroids.  Based on the above, the Board finds that a 60 
percent evaluation for stasis dermatitis of the left leg is not 
warranted.  Indeed, as noted, a 60 evaluation is provided when 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs have been 
required a 12-month period.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2009).  Here, the VA treatment reports indicate that 
the Veteran had been using steroid creams/ointments and other 
topical therapy.  Medical evidence of record, however, does not 
show constant or near constant use of systemic corticosteroids or 
other immunosuppressive drugs during a 12-month period. The 
evidence is not so evenly balanced that there is doubt as to any 
material issue. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.118 Diagnostic Code 7806.

In this circumstance, though, the Board must still consider 
whether the Veteran is entitled to an extra-schedular rating 
under the provisions of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the Board finds that the disability 
picture presented by the Veteran's stasis dermatitis of the left 
leg is appropriately contemplated by the rating schedule.  
Therefore, referral for consideration of an extraschedular 
evaluation is not warranted. Thun.  Id. 








ORDER

Entitlement to a rating greater than the currently assigned 30 
percent for stasis dermatitis of the left leg is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


